DATTIMORE, J.
Conviction for rape; punishment, death. On its facts this case presents one of the most horrible and inexcusable outrages upon a young woman of unquestioned virtue and character that has been called to our attention. Three young women were out riding with some young men friends. The car in which they were was hailed by that in which appellant and a companion were, and at the point of pistols the young men with the young women were forced to leave, and the young women were made to get into the car of appellant and his companion. They were taken to a point out in the country not far from Dallas, where they were ravished. The defense in this case was that of insanity.
Bill of exceptions No. 1 is to the refusal to charge that, when the testimony raises the issue of insanity, the burden is on the state to prove the accused sane when the offense was committed. This is not the law. King v. State, 9 Tex. App. 515; Hurst v. State, 40 Tex. Cr. R. 378, 46 S. W. 635, 50 S. W. 719. Special charge No. 3, seeking to have an instruction in line with appellant’s contention in • this regard, was properly refused. The charge telling the jury that the burden was on the appellant to show insanity is in line with all the holdings in this state.
There are a number of bills of exception in this record, presenting matters said to be raised by exceptions, which are qualified by the trial judge by stating that no such exceptions were taken, or that, if the objections mentioned were made, they were sustained, or by other qualification which makes plain that the bill is of no merit. This includes bills of exception Nos. 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 22. Bill of exceptions No. 6 complains that testimony was admitted whose effect might be to show appellant guilty of robbery. It is perfectly plain, from the statement of facts and from the qualification placed upon this bill by the *1052trial judge, that the actions of the appellant and his companion in taking from the young women their personal possessions were part of the development of the entire transaction connected with and a part of this assault. What has just been said applies to the conduct of appellant and his companion in putting their hands on the young women in question as they went from the place where the latter were made to get into appellant’s car to the place where the rape was actually committed, complaints of which appear in bills of exception Nos. 7 and 8.
We have carefully considered each one of the bills of exception above referred to, and not here at any length discussed, and, owing to the serious nature of this offense and the gravity of the penalty, we would discuss them at length, if any sort of good would result. No question would be discussed of information to the profession, or which would be necessary to a full understanding of the decision of the court. None of the bills of exception show any error.
The judgment will be affirmed.